 Case 2:18-cv-00284-DAK Document 137 Filed 12/10/20 PageID.2228 Page 1 of 2




David J. Jordan (1751)
Wesley F. Harward (15623)
STOEL RIVES LLP
201 S. Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: 801 .328.3131

 Attorneys for Defendant Corporation of the
   President of The Church ofJesus Christ of
   Latter-day Saints

                             IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION
MCKENNA DENSON,                                 STIPULATION OF DISMISSAL
                                                     WITH PREJUDICE
                         Plaintiff,
           V.
                                               Case No. 2: 18-cv-00284
CORPORATION OF THE
PRESIDENT OF THE CHURCH                        The Honorable Dustin B. Pead
OF JESUS CHRIST OF LATTER-                     The Honorable Dale A. Kimball
DAY SAINTS, a Utah corporation;
and JOSEPH L. BISHOP,
                         Defendants.


         Pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure,

plaintiffMcKenna Denson and defendant Corporation of the President of The

Church of Jesus Christ of Latter-day Saints jointly stipulate to dismiss this action

with prejudice.

         The parties shall bear their own fees and costs associated with this action.

The parties have not entered into a settlement and, aside from the agreement to

bear their own fees and costs, there are no further agreements between them.

I04952748.J 00568 I2-00006
 Case 2:18-cv-00284-DAK Document 137 Filed 12/10/20 PageID.2229 Page 2 of 2




          DATED: December 4, 2020.
                                         STOEL RlVES LLP




                                         DavidJ.ordan
                                         Wesley F. Harward

                                         Attorneys for Defendant Corporation of
                                           the President of The Church ofJesus
                                           Christ ofLatter-day Saints

                                         MCKENNA DENSON


                                         '11[C~
                                               I :2-5 --26




                                     2
104952748.1 0056812-00006
